miO808T  mridO8tht'thO    bMrd     ia it8 4i8-
OntlOa     WdVa    th.    llcuilR&iOn
                              tid            Y Mt. 80 '8w
                                  18mO 8 OOrtif
   r8Oa who br8 ?8OdtOd -d hold8 a Vdid aEd \rwVOkOd OU-
P lfloak qr a Outiflod hpbllo Aororutrat 1~00~ b or under
th olathoritpo f         sa y 8ta t8 l     o •~li mob orrtifloa
                                                             i01)or Ioyo
rhrll,    la th8   o)inl08     oi   tho board,     hr.     bra     iolp;ad   ti8r a
                                           that of tho nqulroBont0 or nld
                              mob       Stat@ ’ .? l l 8   mr OX8Md the Illu
                                            AOQOUllhBtl     hOlktn(lOWtitiOete

             Art1010 1lst Of the Palm1 Cod. roar In part l #
fdlOW8:
              "Xi wp   nOIL ZO~O8ULt8 him8Olf                    t0 th0
         mbllo 81 lmtrna ~001t.d l oortlfloato                    LI   l




         ($600.00).*
      vUt1808       l8 a

      ~1rolyholCIhiuJfoat~o                     boin# qtuliilo&
      tiOr      thi8   8.t.    . .'    (4&Od8       OPn)

          Tho pr8virloa"or othOrwl80         holda hlmolf
out. , .* ooa~latoo 08hu and 88mrrt0        8 aaa a008 not
 rUut7 th0 mold4       p-Vi8iOa "W 0808 th0 Laitiolo ‘O.F.A.‘.”
PhOrOfw0  th0 ikO8 the   UI 8aVOr8i8WMt ma8   “0.P.A. (Ho.)",




                                            A88OOiotiOn     ob Cortiflo6
                                         Mr. HO, lt7 It.I. &rpg. 775,
                                Dlrioloaoftho &pram Court
Of   HOW 'lOti th0 8htUtO Of tht 8bt8 WhiOh ?Ua, in pm,
l8   tolbW8:
           "           . Aad a6 OthOr porroa       0h011 l8Oum0 8UOh
      tltlo;o; uoo th olbbnvlatlon    ‘Q.P.A.’
      other rOr+O, kttOr0, or fi@WOO,    t0 h&~t%at
      tho DU8Oa  U#ilU tha 8~8 10 auoh OOrtiriOd pub110
      l0owateat.~
                With rriUWO0          thUOt0 the m@IITO-        OoPrt Uid:
                "It 1 8
                      lntitr~:.OlOU     f?OB 6OOtiOU8     60, 81,
       of the CIenonlBu8laoo8 Lw8bovo            qootod, thotno
       porroa m      h8lA   hh8tif   o&t88      lU8ifiti    p b $ O
       r o o o u ai 8a o rann th olbbmiatlm         ‘O.?.A.
       olyOth8dOfl8,         httO?8,   OZti      08 t0 indiM
       th8t th8 *?8Oa       U84 the W        f"
                                              l l OOXWiO4      p o b -
       lie 8ooOUWmt,        lXOODt UpOU tho 8UthOtiutiOU Oi
       the RO&O?ltr O? th8 MVoXOitr         Ot tho 8kto Of.bU
       York.”

                SubroqPatly,      ln Poop10 v*
4T4 tho aO?M&St I8 O?W@       4th
%+.A. (&A. )" th olbbrevldlon   ‘W.A.
in the 88tiOld          A80OOtit168      Of 0-H           mu0      Aooountonto,
8 OO?pnti#.       tlu &ion40mt~40a~boomplfled                br   tho
Iw   York mato   8Uthori#O8.




pubu0             withoutrmv4
        g000untant,                      rti0t no~lvod 0 oortlri0at0
from tho Tour p#r&        A    ROthOd  WO8 Dr~Vi,dd f.r     8U lOOOUnk   nt
irerurothor8tOtOtO8OOWO             8UOkOU8ifiO880~&hWt~8&~18tb~
b& ~IIAIA l plloaUoa $e        the bkto Boerbof Publlo Aooountaaoy
           &                      taabrb    ot 8ho at&a   whloh bra
ihtlO& .~OO~~%tk!B%'Uk         .opi%&8t te tb#    Ot 9.008
tho loooantoat                     bo lroaod 0 Tome oortt-k-
               oi laothorototowoul(i
1-k.